Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 6, 2022

                                         No. 04-22-00460-CV

                             MILLSWORTH ENTERPRISES, LLC,
                                      Appellant

                                                    v.

                                 TEXAS FIRST RENTALS, LLC,
                                          Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI04865
                          Honorable David A. Canales, Judge Presiding

                                            ORDER
        On July 26, 2022, appellant filed a motion for extension of time to file its notice of appeal. That
motion is currently held in abeyance pending the filing of the clerks’ record. The clerk’s record and
reporter’s record were originally due on August 23, 2022. Appellant was ordered to provide written proof
that both records had been paid for.

        Appellant is represented on appeal by Mr. Ryan Lurich. On September 2, 2022, Mr. Lurich
provided written proof that payment has been made to the Bexar County District Clerk for the clerk’s
record and to Ms. Rachelle Thompson for the reporter’s record.

       The Bexar County District Clerk is hereby ORDERED to file the clerk’s record in this
appeal no later than October 6, 2022.

       Ms. Thompson is hereby ORDERED to file the reporter’s record no later than October
6, 2022.




                                                         _________________________________
                                                         Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.




                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court